                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 2:19-CR-158
                                                 )
MICHAEL KEITH TURNER                             )


                               MEMORANDUM AND ORDER

        Now before the court is the parties’ joint motion to continue trial. [Doc. 13].

 Therein, the parties ask for a brief continuance of the February 4, 2020 trial date due to

 their ongoing plea negotations.

        The motion will be granted. The court finds that the ends of justice served by

 granting the motion outweigh the best interests of the public and the defendant in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The court finds that failing to grant the motion

 would deny the defense reasonable time necessary for effective preparation should the

 parties’ plea negotiations ultimately prove unsuccessful. 18 U.S.C. § 3161(h)(7)(B)(iv).

 The motion requires a delay in the proceedings. Therefore, all the time from the filing

 of the motion to the new trial date is excludable as provided by the Speedy Trial Act. 18

 U.S.C. § 3161(h)(7)(A).
      The motion to continue [doc. 13] is accordingly GRANTED.                 Trial is

CONTINUED from February 4, 2020, to Wednesday, March 11, 2020, at 9:00 a.m.

in Knoxville. The plea cutoff deadline is reset to February 24, 2020.



            IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                           2
